Citation Nr: 0403310	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in November 2002.  This motion 
was granted by the Board in January 2004.  See 38  U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

The VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)).  

In the present case, the veteran argues that his present 
bilateral hearing loss and tinnitus is the result of acoustic 
trauma he incurred during his active service.  He has offered 
his own statements and testimony before a local hearing 
officer in April 2003 at the RO that while on liberty from 
his ship, the USS Sangamon, a carrier escort, he and others 
were swimming off an island when a blast occurred.  He stated 
he was underwater at the time, and that when he surfaced, he 
began to bleed from the ear.  He was treated at an Army Aid 
Station on shore, and was told he had suffered some kind of 
concussion.  He experienced hearing impairment thereafter.

The veteran submitted statements, received in June 2003, from 
two service-members who were present during these events.  
Both individuals remember the veteran sustaining some kind of 
head injury that caused him to bleed from the ear.  They and 
the others took the veteran to the Army Aid Station on shore, 
and both remembered the doctor stating the veteran had 
sustained a concussion.  One individual, however, stated he 
did not remember any explosion, but he said the incident was 
severe enough that he thought the veteran had been killed.  
The other individual made no mention of whether or not a 
blast had occurred.

In January 2004, the veteran's representative submitted a 
history of the USS Sangamon, with the appropriate waiver of 
agency of original jurisdiction.  See Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003).

These documents reflect that the USS Sangamon, a former oil 
tanker, was converted into an aircraft carrier and saw combat 
during the years that the veteran was on active service.  A 
brief history gleaned from these documents follows, and 
demonstrates how it is possible, even probable, that the 
veteran was exposed to acoustic trauma during his active 
service, even if the one incident he recalls specifically 
cannot be verified.  As an aside, the Board notes that 
available separation documents reflect the veteran was 
trained as a radioman and a gunner.

When converted from a tanker to a carrier in 1942, the newly 
re-classified USS Sangamon (AVG-26), was fitted with weaponry 
including 2-5 inch, 22-40 millimeter, and 21-20 millimeter 
guns.  Later in the year, she provided air cover for the 
invasion of North Africa, providing combat air patrols, 
antisubmarine patrols, and ground support missions.  In early 
1943, she provided protection for resupply convoys en route 
to Guadalcanal and for assault forces on the Russells.

Re-designated again, this time as a CVE-26, the Sangamon was 
given more modern equipment and, in November 1943, she 
supported the assault on Tarawa and, in December 1943, they 
provided protection to the carrier group and target area.  In 
January 1944, a returning fighter failed to hook and crashed 
into parked plans on the forward flight deck.  The ensuing 
flames and explosions killed 7 crewmembers.  Fifteen jumped 
overboard to escape; only 13 were recovered.  Nonetheless, 
after temporary repairs, she continued combat operations, 
supporting the assault of Kwajalein and Eniwetok.  After more 
extensive repairs could be made, she provided protection to 
the carrier group conducting strikes on the Palau Islands, 
conducted patrols in the Aitape area, and covered assaults on 
Kwajalein and Saipain.

In September 1944, the Sangamon covered the Allied assault 
forces at Morotai, and then conducted bombing and strafing 
missions on Halmahera.  In October, she covered the Leyte 
invasion.  She came under heavy enemy air attack, and took a 
direct bomb hit at the main deck level.  The bomb tore 
plating off the ship, but fell into the sea before exploding 
some 300 yards away.  Subsequently, in combat missions 
designed to support the other assault forces, Sangamon was 
targeted by the Kamakize Corps.  Her sister ship, the USS 
Santee, after downing a diving plan less than 50 yards from 
the Sangamon, was hit by a Japanese torpedo and a Kamikaze 
plane.  The crew of the USS Sangamon sustained casualties, 
but was able to provide medical assistance to the casualties 
of the Santee and other ships.

Sangamon sustained one more Kamakaze hit before the battle 
ended at the end of October 1944.  In November, she returned 
for an overhaul, but returned to combat in early 1945.  It 
was in March 1945 that she arrived at Ulithi, the island the 
veteran and his fellow service-members took liberty on.  They 
were enroute to participate in the initial assault on 
Ryukyus.

The history notwithstanding, the Board notes that the record 
does not reflect which dates the veteran was on board the 
ship.  The veteran's participation in combat must be 
confirmed.  See 38 U.S.C.A. § 1154 (West 2003).  See also 
Pentacost v. Principi, 16 Vet. App. 124 (2002); Collette v. 
Brown, 82 F.3d 389 (1996).  Thus, the Board finds that the 
veteran's service personnel records must be obtained, to 
include any individual and unit citations.  In addition, the 
ship's log and history should be requested.

VA examinations for audiology and ear disease are of record, 
dated in December 2000, and reflect an opinion that the 
veteran's current hearing impairment is the result of 
inservice acoustic trauma.  However, the report does not 
reflect that the examiners had the opportunity to review the 
veteran's claims file.  Once all development is completed, 
the Board finds that the veteran should again be afforded an 
examination to determine the nature, extent, and etiology of 
his hearing impairment, and the examiners must be given the 
claims file for review.  See 38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

On September 22, 2003, the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1) in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA v. 
Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003).  Making a 
conclusion similar to the one reached in DAV v. Sec'y of VA, 
the Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) for response to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, since then, the President 
signed into law the Veterans Benefits Act of 2003, which 
allows VA to adjudicate a claim within one year of receipt.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (December 16, 2003).  Therefore, 
the Board will not address the PVA v. Sec'y of VA in this 
remand.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his hearing loss and tinnitus 
from his discharge from active duty in 
1945 to the present.  In particular, the 
RO should ask the veteran to identify 
private health care providers who 
diagnosed and treated his hearing 
impairment, and who prescribed the 
hearing aids he noted in his December 
2000 VA examination.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his hearing 
loss and tinnitus.  In particular, the RO 
should obtain any and all records to 
include clinical medical records from the 
VA Medical Center in Jackson, 
Mississippi, and any other VA facility 
the veteran may identify, from his 
discharge from active service in 1945 to 
the present.

4.  The RO should obtain any additional 
service medical records.  In addition, 
the RO should make specific attempts to 
obtain the veteran's entire service 
personnel record, to include personal 
award and unit award citations and 
supporting documentation.  The RO is 
further requested to make a specific 
attempt to obtain the following records:

?	Ship's Log for the USS Sangamon 
(AVG-26 and CVE-26), from 
September 1942 to December 1945, 
to include any and all notations 
of medical treatment for ship's 
personnel
?	Ship's History for the USS 
Sangamon (AVG-26 and CVE-26), 
from September 1942 to December 
1945, to include citations for 
any and all awards and supporting 
documentation.

The RO should perform any and all follow-
up actions required.

5.  If the service medical records, 
personnel records, or ship's records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested hearing 
impairment.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any hearing impairment.
?	Describe any current symptoms and 
manifestations attributed to any 
hearing impairment.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all hearing pathology 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested hearing impairment, to 
include hearing loss and tinnitus.  
In particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any diagnosed hearing 
impairment, to include hearing 
loss and tinnitus, is the 
result of the veteran's active 
service.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for bilateral hearing loss and 
tinnitus.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



